IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 526A13-2

                                 Filed 10 May 2019

STATE OF NORTH CAROLINA

             v.
TIMOTHY GLEN MILLS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 813 S.E.2d 478 (2018),

reversing an order denying defendant’s motion for appropriate relief entered on 13

September 2016 by Judge Marvin P. Pope, Jr. in Superior Court, McDowell County,

and remanding for a new trial. Heard in the Supreme Court on 8 April 2019.


      Joshua H. Stein, Attorney General, by Sherri Horner Lawrence, Assistant
      Attorney General, for the State-appellant.

      N.C. Prisoner Legal Services, Inc., by Mary E. McNeill, for defendant-appellee.


      PER CURIAM.


      AFFIRMED.


      Justice DAVIS did not participate in the consideration or decision of this case.